MEMORANDUM **
Antonio Quintero-Figueroa appeals his guilty-plea conviction and 50-month sentence imposed for illegal re-entry following deportation, in violation of 8 U.S.C. § 1326. Quintero-Figueroa’s attorney has filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Quintero-Figueroa has not filed a pro se supplemental brief.
Our review of the Anders brief and our independent review of the record under *140Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.